DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 8 is objected to because of the following informalities:
Claim 8, last line, the recitation “left forward leg” should be -- left charging tube
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stamatovski (U.S. 2018/0148170).

Regarding claim 1, Stamatovski teaches in Fig. 1 and 2, a base station system for an autonomous drone (abstract), comprising: a base station (100), comprising: a housing (140); a first charging pad (111A; [0029], lines 1-2, 17-18) coupled to the housing; and a second charging pad (111B) proximate ([0029], lines 1-2) the first charging pad (111A).
Regarding claim 2, Stamatovski teaches in Fig. 1 and 2, the base station system of claim 1, further comprising a power source (113), wherein the first charging pad (111A) comprises a first conductive groove ([0029], lines 20-22) in electrical contact with the power source ([0029], lines 26-28), and wherein the second charging pad (111A) comprises a second conductive groove ([0029], lines 20-22) in electrical contact with the power source ([0029], lines 26-28).
Regarding claim 6, Stamatovski teaches in Fig. 1 and 2, the base station system of claim 1, wherein the first charging pad (111A) and the second charging pad (111B) form a charging contact array (of 111A and 112B).

Claims 7-10 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Raniere (U.S. 2016/0347450).
Regarding claim 7, Raniere (U.S. 2016/0347450) teaches an autonomous drone (200, Fig. 4 or 6A-B; [0042]), comprising: a battery (261, Fig. 6A-B); landing gear (250, Fig. 4 or 6A-B), comprising: a left charging tube (251a+255a, Fig. 4 or 6A) having a left conductive strip (255a, Fig. 4 or 6A) in electrical communication with the battery (261, 
Regarding claim 8, Raniere teaches the autonomous drone of claim 7, further comprising a main body (230, Fig. 6A-B), wherein the landing gear (250, Fig. 6A-B) further comprises a left aft leg (left aft 258, Fig. 4) and a left forward leg (left forward 258, Fig. 4), wherein the left aft leg (left aft 258, Fig. 4) extends from the main body (230, Fig. 6A-B) to the left charging tube (251a+255a, Fig. 4 or 6A), and wherein the left forward leg (left forward 258, Fig. 4) extends from the main body (230, Fig. 6A-B) to the left charging tube (251a+255a, Fig. 4 or 6A).
Regarding claim 9, Raniere teaches the autonomous drone of claim 8, wherein the battery is disposed within the main body, and wherein a wiring (267a, 267b from 261 to 257 through left/right aft leg and left/right forward leg, Fig. 6A-B) is disposed in at least one of the left aft leg (left aft 258, Fig. 4) and the left forward leg (left forward 258, Fig. 4).
Regarding claim 10, Raniere teaches the autonomous drone of claim 8,  wherein the left charging tube (251a+255a, Fig. 4 or 6A) extends from the left aft leg (left aft 258, Fig. 4) to the left forward leg (left forward 258, Fig. 4).
Regarding claim 12, Raniere teaches the autonomous drone of claim 7, wherein the left conductive strip (255a, Fig. 4 or 6A; [0044], lines 18-24) and the right conductive strip (255b, Fig. 4 or 6B) are disposed proximate a ground (via 710, Fig. 18; [0052], lines 1-7; [0053], lines 1-6, 9-15) when the autonomous drone (200, Fig. 4 or 6A-B; 
Regarding claim 13, Raniere teaches the autonomous drone of claim 7, wherein the left conductive strip (255a, Fig. 4 or 6A; [0044], lines 18-24) and the right conductive strip (255b, Fig. 4 or 6B) are configured to interface with a left conductive groove (755a, Fig. 18; [0053], lines 1-6, 9-15) and a right conductive groove (755b, Fig. 18) of a base station (710 of 500, Fig. 18). 
Regarding claim 14, Raniere teaches the autonomous drone of claim 13, wherein the battery (261, Fig. 6A-B; [0043], lines 8-9, 15-16) is configured to be charged when the left conductive strip (255a, Fig. 4 or 6A; [0044], lines 18-24) interfaces with the left conductive groove (755a, Fig. 18; [0053], lines 1-6, 9-15) and the right conductive strip (255b, Fig. 4 or 6B) interfaces with the right conductive groove (755b, Fig. 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stamatovski (U.S. 2018/0148170), as applied above in claim 2, in view of Raniere (U.S. 2016/0347450).
Regarding claim 5, Stamatovski teaches in Fig. 1 and 2, the base station system of claim 2, wherein the first conductive groove and the second conductive groove are configured to receive a first conductive strip and a second conductive strip of a landing gear of a drone.
Raniere (U.S. 2016/0347450) teaches a charging station (500, Fig. 18; [0052], lines 1-7) wherein the first conductive groove (755a, Fig. 18; [0053], lines 1-6, 9-15) and the second conductive groove (755b, Fig. 18) are configured to receive a first conductive strip (255a, Fig. 4 or 6A; [0044], lines 18-24) and a second conductive strip (255b, Fig. 4 or 6B) of a landing gear (250, Fig. 4 or 6A-B) of a drone (200, Fig. 4 or 6A-B; [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first conductive groove and the second conductive groove are configured to receive a first conductive strip and a second conductive strip of a landing gear of a drone of Raniere’s into Stamatovski’s, in order to provide electrical charging interface for the drone coupling to the charging station.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raniere (U.S. 2016/0347450), as applied above in claim 8, in view of Hu (CN 207029561).
Regarding claim 11, Raniere teaches the autonomous drone of claim 8.  Raniere does not teach (wherein the landing gear further comprises) a left aft foot and a left forward foot, wherein the left aft foot is coupled to the left aft leg and the left charging tube, and wherein the left forward foot is coupled to the left forward leg and the left charging tube.
.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raniere (U.S. 2016/0347450), in view of Yamamura (U.S. 2017/0282735).
Regarding claim 15, Raniere teaches a charging system (500, Fig. 18; [0052], lines 1-7) for an autonomous drone (200, Fig. 4 or 6A-B; [0042]), comprising: a power source (580, Fig. 22; [0051]; 580 provides power to 755a and 755b, via interface 730; 755a and 755b are coupled to 255a and 255b of drone 200, Fig. 6A-B; [0044], lines 18-24; [0053], lines 1-6, 9-15); a voltage output (provided to 755a, Fig. 18 and 255a, Fig. 6A) and a ground output (provided to 755b, Fig. 18 and 255b, Fig. 7B); a first conductive groove (755a, Fig. 18 and 22) in electrical contact with the voltage output (provided to 755a, 
Raniere does not teach a buck converter (having a voltage output and a ground output), the buck converter being in electrical contact with the power source.
Yamamura (U.S. 2017/0282735) teaches a buck converter (84a, Fig. 5; [0049], lines 1-8) having a voltage output ([0049], lines 1-8), the buck converter (84a, Fig. 5) being in electrical contact with the power source (80, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a buck converter (having a voltage output and a ground output), the buck converter being in electrical contact with the power source of Yamamura’s into Stamatovski’s, in order to provide a power converter.
Regarding claim 16, Raniere teaches the charging system of claim 15, in view of Yamamura, further comprising a left charging tube (251a+255a, Fig. 4 or 6A) having a left conductive strip (255a, Fig. 4 or 6A) and a right charging tube (251b+255b, Fig. 4 or 6B) having a right conductive strip (255b, Fig. 4 or 6B).
Regarding claim 17, Raniere teaches the charging system of claim 16, in view of Yamamura, wherein the left conductive strip (255a, Fig. 4 or 6A) is configured to interface with the first conductive groove (755a, Fig. 18), and wherein the right conductive strip (255b, Fig. 4 or 6B) is configured to interface with the second conductive groove (755b, Fig. 18).
Regarding claim 18, Raniere teaches the charging system of claim 17, in view of Yamamura, further comprising a battery (261, Fig. 6A-B; [0043], lines 8-9, 15-16) disposed in the autonomous drone (200, Fig. 4 or 6A-B; [0042]), wherein the battery is configured to charge when the left conductive strip (255b, Fig. 4 or 6B) interfaces with the first conductive groove  (755a, Fig. 18) and the right conductive strip (255b, Fig. 4 or 6B) interfaces with the second conductive groove (755b, Fig. 18).
Regarding claim 19, Raniere teaches the charging system of claim 15, in view of Yamamura, further comprising a main voltage control (by 590, Fig. 22; [0051] that includes 291, Fig. 27; [0060]) (or by 84b, Fig. 5; [0048] [0049]; Yamamura) and a housing (housing of 590, Fig. 22) (or housing of 84, Fig. 5; Yamamura), 
wherein the main voltage control (by 590, Fig. 22; [0051] that includes 291, Fig. 27; [0060]) (or by 84b, Fig. 5; [0048] [0049]; Yamamura) is in electrical communication with the power source (580, Fig. 22; [0051]) (or 80, Fig. 5; Yamamura), and 
wherein the buck converter (84a, Fig. 5; [0049], lines 1-8; Yamamura) and the main voltage control (by 84b, Fig. 5; [0048] [0049]; Yamamura) are disposed within the housing.
Regarding claim 20, Raniere teaches the charging system of claim 19, in view of Yamamura, further comprising a sensor (included in 590, Fig. 22; [0051], last 5 lines; or 291, Fig. 27; [0060]) and a control system (590, Fig. 22; [0051], last 5 lines) (or 84b, Fig. 5; [0048] [0049]; Yamamura),

wherein the control system (590, Fig. 22; [0051], last 5 lines) (or 84b, Fig. 5; [0048] [0049]; Yamamura) is in electrical communication with the buck converter (84a, Fig. 5; [0049], lines 1-8; Yamamura), the sensor (included in 590, Fig. 22; [0051], last 5 lines; or 291, Fig. 27; [0060]), and the main voltage control (by 590, Fig. 22; [0051] that includes 291, Fig. 27; [0060]) (or by 84b, Fig. 5; [0048] [0049]; Yamamura), and 
wherein the sensor and the control system (590, Fig. 22; 590 includes computer/controller and sensor [0051], last 5 lines) are disposed in the housing.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon the rejected base claim 2, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior arts of record do not suggest or teach “wherein the first charging pad and the second charging pad each comprise a first tapered portion and a 
Claim 4 is also objected to because it is dependent of claim 3.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2017/0320570, U.S. 2019/0084670, U.S. 2019/0033889, U.S. 2018/0327093, U.S. 2017/0297738, U.S. 2017/0158352, U.S. 2016/0200207, U.S. 2011/0264314.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 8, 2022